Case: 09-60900 Document: 00511291223 Page: 1 Date Filed: 11/11/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 11, 2010

                                       No. 09-60900                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

STEVEN JOSEPH CHRISTOPHER,
also known as Steven Joseph Ciummo,

                                                   Defendant - Appellant




                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:09-CR-12-1


Before JONES, Chief Judge, and JOLLY and GARZA, Circuit Judges.
PER CURIAM:*
       The court has carefully considered the briefs and oral arguments of the
parties, and having done so, finds no reversible error of law or fact and affirms
on the basis of the district court opinion.
                                                                              AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.